Citation Nr: 1143382	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for the service-connected patellofemoral pain syndrome of the right knee, prior to September 2007.

2.  Entitlement to a compensable initial rating for the service-connected patellofemoral pain syndrome of the left knee, prior to September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for bilateral knee disabilities and assigned a noncompensable rating for each knee effective from November 4, 2006.

During the course of the appeal the RO increased the rating for each knee to 10 percent, effective from September 20, 2007.  In her substantive appeal, received in December 2007, the Veteran stated she was not challenging the current 10 percent ratings, but rather was asserting entitlement to higher initial ratings prior to September 20, 2007.  The Board has accordingly characterized the issues as reflected on the title page.


FINDING OF FACT

From November 4, 2006, to September 20, 2007, the Veteran's bilateral knee disabilities more closely approximated slight limitation of function due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not more, were met for the right knee disability prior to September 20, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).

2.  The criteria for an initial rating of 10 percent, but not more, were met for the left knee disability prior to September 20, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist
 
Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by a letter in August 2006, and she had ample opportunity to respond prior to issuance of the January 2007 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination, and she was notified of her entitlement to a hearing before the Board but specifically declined a hearing.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The rating decision on appeal granted service connection effective from November 4, 2006, the day after the Veteran's discharge from active service.  Accordingly, service treatment records (STRs) are relevant in documenting the severity of the disability at the time of discharge from service.

STRs include a number of limited-duty profiles for bilateral patellofemoral pain syndrome; the most recent, in May 2006, assigned a permanent L-3 profile prohibiting excessive bending, squatting, jumping, marching or rucksack marching.  A  Medical Evaluation  Board (MEB) in May 2006 noted history of bilateral knee pain since 2004, described as a constant, dull pain of 2-5/10 intensity.  Examination characterized her knee pain as "slight and constant" according to the American Medical Association (AMA) guideline for evaluation of permanent impairment; however, it was determined the disability was not likely to improve with treatment and thus would continue to interfere with the Veteran's performance of her military duties and her activities of daily living (ADLs).  The MEB recommended referral to a Physical Evaluation Board (PEB) for further consideration of elimination from service.  Of note, the Veteran was also evaluated for low back pain, bilateral ankle pain and joint instability, status post pilonidal cyst incision and drainage and status post epidural cyst removed from the lower back, but the bilateral knee disorder was the only current disorder that was considered to render her medically unacceptable for continued active service.

The Veteran had a VA examination in June 2006, performed while she was still on active duty.  The examiner reviewed the Veteran's active duty treatment records and noted knee pain and swelling precipitated by running, bending, and changes in the weather and alleviated by medication.  Daily flare-ups resulted in pain of 4/10 intensity.  No additional limitations were reported.  On examination the Veteran was noted to walk with normal gait and to not use ambulatory aids.  The knees were not tender to palpation.  ROM bilaterally was extension to 0 degrees and flexion to 140 degrees (normal under VA rating criteria).  Muscle strength was 5/5 and there was no instability.  There was no indication of pain on repetitive movement, and the examiner stated that loss of function due to pain would be speculative.  X-rays of the bilateral knees were normal.  The examiner's diagnosis was patellofemoral syndrome of the bilateral knees.

The rating decision on appeal assigned a 0 percent (noncompensable) rating.  In her Notice of Disagreement (NOS), filed in April 2007, the Veteran asserted that she could no longer run because running caused her knees to swell and to hurt and also caused her feet to become numb.  Also, bicycling caused knee pain with every stroke of the pedals.

The Veteran had a VA examination in September 2007 that resulted in increased (10 percent) rating.  There are not treatment notes regarding the severity of the disability between the examinations of June 2006 and September 2007.

The Veteran asserted in correspondence to VA, received in June 2008, that she felt her discharge examination was inadequate because she was pregnant at the time and did not feel she had received a full examination.  She also cited to references to pain in her STRs.

On review of the evidence above, the Board notes that between November 2006 and September 2007 there is no indication of compensable ROM in either knee and no evidence of instability.  The Board also notes that VA must consider as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40.  Further, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, functional loss due to pain is to be rated at the same level as functional loss when flexion is impeded.  Schafrath, 1 Vet. App. 589, 592.  Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  

In this case, the Veteran has reported painful knees during and after active service.  
A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The VA examiner in June 2006 stated that loss of function due to pain would be speculative.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the VA examiner did not articulate why an opinion regarding loss of function could not be provided, so the requirements of Jones are not met. The Board notes in that regard that in May 2006, one month prior to the VA examination, the MEB found the Veteran's patellofemoral pain syndrome, alone, was severe enough to render her unacceptable for continued active duty; the Board finds this to be sufficient evidence to establish loss of function due to pain. 

Regarding the level of initial disability compensation warranted for functional loss, the Board notes by analogy that a rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton, 25 Vet. App. 1.  The Board concludes that the Veteran's bilateral knee pain since discharge from service was productive of a disability picture that approximates the criteria for a 10 percent initial rating.    

The Board has considered whether an initial rating higher than 10 percent is warranted, but concludes that in the absence of compensable limitation of motion or compensable instability the Veteran is adequately compensated for functional loss due to pain by the 10 percent evaluation granted above by the Board.  Lichtenfels, supra.  Further, the criteria for rating higher than 10 percent were not met during any period during the course of the appeal, so "staged ratings" are not warranted.  Fenderson, 12 Vet. App. 119.      

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected bilateral knee disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case the Veteran has not asserted, and the record does not show, that she is unemployable due to the service-connected bilateral knee disabilities on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating claims on appeal.

In sum, the Board has found the criteria are met for an initial rating of 10 percent, but not higher, for the service-connected bilateral disabilities on appeal.  Accordingly, the Veteran's claims are granted to that extent.

The benefit of the doubt has been applied in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.  


ORDER

An initial rating of 10 percent prior to September 2007, for the service-connected right knee disability is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial rating of 10 percent prior to September 2007, for the service-connected left knee disability is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


